Citation Nr: 1215023	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent prior to August 7, 2009 and 50 percent from August 7, 2009 for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 Regional Office (RO) in St. Louis, Missouri rating decision, which granted service connection for PTSD and assigned a 30 percent rating, effective February 2, 2006. 

By a November 2009 decision the Board denied the Veteran's original claim for entitlement to an initial rating greater than 30 percent for PTSD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims ("Court").  In an August 2011 Memorandum Decision, the Court vacated the Board's November 2009 decision.

Subsequently, a September 2011 rating decision increased the Veteran's PTSD rating to 50 percent, effective from August 7, 2009.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board notes that in multiple statements the Veteran has asserted that his service-connected disabilities render him unemployable, thus raising a claim for a total disability evaluation based on individual unemployability (TDIU).  However, the Board notes the TDIU claim was adjudicated in an April 2010 rating decision, and the claims file does not indicate the Veteran has since expressed a desire to appeal this claim as required pursuant to 38 C.F.R. § 20.1103.  In reaching that conclusion, the Board has considered the Veteran's June 2010 statement and printout of taxable income from his farming operations.  This information, however, did not address an inability to work.  Rather, the information addressed only the effectiveness with which he managed his farming enterprise from a monetary perspective.  Certainly, such evidence is relevant in determining the severity of his service-connected PTSD, but it does not suggest that he intended to once again raise the issue of entitlement to a TDIU.  Moreover, the Veteran specifically identified his May 2010 notice of disagreement as being written in regard to the evaluation of his PTSD and does not suggest that he also intended to express disagreement with the denial of a TDIU.  Therefore, the TDIU issue is not on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) (noting in a footnote that claims for increased evaluations and TDIU claims may be separately adjudicated).


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by symptoms such as nightmares, difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, exaggerated startle response, depression, irritability, concentration and memory problems, and some impairment of relationships with others, as well as intermittent reports of suicidal and homicidal ideation, obsessive or ritualistic behavior, impaired impulse control, and difficulty adapting to stressful situations, all resulting in deficiencies in most areas, but less than total social and occupational impairment.

2.  The Veteran's PTSD disability does not present an exceptional or unusual disability picture.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2011).

2.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

As to VA's duty to notify, this appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection for PTSD.  The United States Court of Appeals for the Federal Circuit and the United States Court of Appeals for Veterans Claims (Court) have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Nevertheless, the Board notes that VCAA letters dated in March 2006 and January 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letters informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  One of the March 2006 letters and the January 2010 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).  

In this case, the Veteran has been continuously represented by an experienced Veteran Service Organization and has submitted argument in support of his claim.  These arguments have referenced the applicable law and regulations necessary to establish entitlement to an increased rating.  Thus, the Board finds that the Veteran demonstrated actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records are in the file.  Private treatment records identified by the Veteran have been associated with the claims file, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran appropriate VA examinations in August 2006, August 2007, February 2010, and June 2011.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examinations in this case are adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Initial Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2011).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

As these claims are on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

As noted above, an August 2006 rating decision granted service connection for PTSD and assigned the Veteran an initial compensable rating of 30 percent.  Subsequently, a September 2011 rating decision increased the Veteran's PTSD rating to 50 percent, effective from August 7, 2009.  The Veteran claims the ratings do not accurately depict the severity of his current condition and his condition during the appellate time period.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events) . . . . . . . . 30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2011). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the DC.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996). 

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).

The claims file does not indicate the Veteran has sought treatment for any psychological problems through the VA or private treatment provider prior to October 2007.  Based on the Veteran's claim and reported stressors, he was afforded a VA examination in August 2006.  At that time, the Veteran reported sleep difficulties twice a week, with 5 to 6 hours of sleep per night, interrupted on occasion by nightmares.  The Veteran indicated that he had no current thoughts of self harm, but that he would experience fleeting thoughts of self harm when he was angry and did not know how to deal with a situation and that these feelings would last a few days until he gained a better perspective.  The Veteran noted intrusive thoughts regarding one specific night during his service in Cambodia.  The Veteran reported an exaggerated startle response and excessive anger at least once per week.  The Veteran claimed to experience flashbacks from his time in Vietnam.  He was married for 26 years to his first wife, with whom he had three children, and for less than 10 years to his current wife.  The Veteran noted a good relationship with his children and current wife and an adequate relationship with his ex-wife.  The Veteran stated that he and his wife had a close relationship with two couples, as well as close friendly and business relationships with other farmers, veterans, and suppliers.  The examiner described the level of the Veteran's psychosocial functioning as average.  The Veteran had an appropriate affect, orientation, thought process and content, judgment, and insight, with no hallucinations, panic attacks, homicidal or suicidal ideation.  Grooming was appropriate and the Veteran had fair impulse control.  The Veteran did report obsessive or ritualistic behavior, specifically noting that he would engage in checking behaviors on his farm despite an awareness that the checked activities had already been completed.  The Veteran's memory was normal.  The Veteran's current occupation as a farmer was full-time with no time lost during the previous year.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 55.  The Veteran stated he had quit his previous job in railroads due to an inability to deal with people and problems handling the expectations of the job.  The examiner noted the above symptomatology was consistent with a mild level of impairment across the indicated areas of functioning.  The examiner noted the Veteran did not have total occupational and social impairment due to his PTSD, with some difficulty noted with his family but no deficits with respect to his work as a farmer.  There were also thinking and judgment problems related to the Veteran's anger, intrusive thoughts, and poor sleep patterns.

The Veteran was afforded a second VA examination in August 2007.  At that time, the Veteran had a constricted affect and reported conflict in his primary relationship (that is, with his wife), social estrangement, and decreased interest in participating in leisure activities.  The Veteran reported being married for 10 years with a "pretty good" relationship.  Again, the Veteran stated that he and his spouse had two other couples with whom they socialized approximately once per month and every Sunday at church.  The Veteran noted spending his limited leisure time on his farm, but described a decreased interest in previously enjoyed leisure activities, including hunting and canoeing.  On examination, the Veteran presented with a depressed mood, but was fully oriented with no delusions and unremarkable thought processes and content, judgment, and insight.  The Veteran denied hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal ideation.  The Veteran reported sleep problems, getting an average of about six hours per night with difficulty staying asleep due to becoming "startled" during sleep.  The Veteran had good personal hygiene and impulse control.  The Veteran noted severe problems with shopping and moderate problems with household chores and recreational activities due to decreased interest.  The Veteran reported concentration and short- and long-term memory problems.  The Veteran noted he had a disturbed mood more days than not marked by depressed affect and increased irritability, exacerbated by a reunion of his company with whom he served in Vietnam and Cambodia.  The Veteran's current occupation as a farmer was full-time with no time lost during the previous year.  The examiner diagnosed the Veteran with PTSD and assigned a GAF score of 49.  The examiner noted the above symptomatology was consistent with a moderate level of impairment across the indicated areas of functioning.  The examiner noted the Veteran did not have total occupational and social impairment due to his PTSD.  There was some difficulty noted with his family, but no deficits with respect to his work as a farmer.

The Veteran began treatment with the VA for his PTSD symptoms in October 2007.  The Veteran reported worsening symptoms since a military reunion in June 2007.  He noted problems with anger, nightmares every week, flashbacks every 2 weeks, that his wife was concerned about his mood, lack of interest, concentration problems, suicidal ideation "only a couple of times," auditory hallucinations - most recently 3 weeks previously, and avoidance behavior.  On examination, the Veteran's hygiene was appropriate, as were speech and thought processes.  But the Veteran had a restricted affect.  He denied current suicidal or homicidal ideation.  There was no impairment of concentration or memory and insight and judgment were appropriate.  The treatment provider diagnosed PTSD, assigned a GAF score of 45, and started the Veteran on medication.

In November 2007, the Veteran indicated that the medication appeared to be helping, but the treatment provider continued to note a GAF score of 45.  Later in November 2007, the Veteran reported improvement in anger problems, denied recent suicidal ideation, homicidal ideation, or audio or visual hallucinations.  On examination, the Veteran's hygiene was appropriate, as were speech and thought processes.  But the Veteran had a mildly restricted affect.  There was no impairment of concentration or memory and insight and judgment were appropriate.  The treatment provider assigned a GAF score of 60.

At the next appointment in December 2007, the assigned GAF score again was 45, without extensive discussion of symptomatology.  In June 2008, the Veteran reported that he had not been taking his medication due to sexual side effects and the potential that it could impact his ability to fly aircraft.  At that time, his GAF score was 50.  The treatment provider changed the Veteran's medication and added medication for his sexual problems, but in July 2008 the Veteran indicated that he had again stopped taking his medication due to problems with his libido.  Reported symptoms included nightmares, increased startle response, and possibly increased irritability.  The Veteran denied problems with depression or irritability at the time of treatment and had a serious, but appropriate affect.

In November 2009, the Veteran reported that medication afforded him good mood control and that he got adequate nightly sleep, but did experience 2 nightmares per week.  The Veteran reported difficulty maintaining concentration at times, but indicated that overall he was not concerned about it.  On examination, the Veteran's affect was congruent, memory was intact, and concentration seemed adequate.  The Veteran denied current or recent suicidal or homicidal ideation, but did discuss one episode of suicidal ideation about 6 years previously when his wife was going to leave him.  In December 2009, the Veteran reported occasional (few days a week) periods of depressed mood and/or low motivation, but denied panic attacks, problems with immediate memory, problems with recent memory, or problems with remote memory.  The Veteran discussed homicidal ideation without known cues that were directed at random strangers, but he denied any plans or intent to follow through with such ideation.  The treatment provider assigned a GAF score of 59.

In January 2010, the Veteran reported problems with anxiety and anger, specifically noting outbursts of anger directed at his wife.  The treatment provider assigned a GAF score of 52.  In February 2010, the Veteran reported symptoms of nightly nightmares, hypervigilence, avoidance of crowds, irritability, and occasional flashbacks.  He also noted somewhat poor concentration for several years, but denied current suicidal ideation.  He denied any recent panic attacks.  The treatment provider assigned a GAF score of 58.

The Veteran was afforded another VA examination in February 2010.  The examiner noted review of the claims file.  The Veteran reported that his first marriage lasted for 25 years, with 3 daughters and 1 son from that marriage.  He had been married to his current wife for the previous 12 years.  The Veteran noted problems with the marital relationship due to inability to experience intimate feelings, but indicated that therapy had helped.  He stated that he had a very limited social support network, due to his preference to withdraw from social opportunities, particularly those involving large crowds.  His leisure activities included hunting, fishing, and flying planes, but the Veteran reported decreased interest in such activities.  The Veteran reported a history of domestic violence, but denied any recent history of violence or aggression.  The examiner indicated that the Veteran's current psychosocial functional status was marked by social estrangement and low motivation to engage in social activities and leisure interests.  On examination, the Veteran's hygiene and dress were appropriate.  Affect was blunted and mood was anxious.  He was fully oriented with unremarkable thought processes and content.  The Veteran reported sleep problems due to nightmares.  The examiner noted no evidence of inappropriate behavior, obsessive or ritualistic behavior, panic attacks, or homicidal or suicidal thoughts.  His PTSD symptoms resulted in severe problems with shopping, moderate problems with household chores, and no problems with toileting, grooming, feeding, bathing, dressing, sports, exercising, traveling, and driving.  Remote, recent, and immediate memory all were mildly impaired, as well as reported problems with concentration.  The Veteran reported that his occupation was in farming and that he worked full-time and had done so for more than 20 years, with no lost time in the previous year due to PTSD symptoms.  Based on the foregoing, the examiner assigned a GAF score of 45.

In March 2010, the Veteran reported doing significantly better with his anxiety and anger, but did experience ongoing nightmares.  The treatment provider assigned a GAF score of 58.  In September 2010, however, the Veteran reported increased problems with irritability, intrusive thoughts, nightmares, and flashbacks.  At that time, the Veteran appeared disheveled but his hygiene was adequate.  He denied suicidal or homicidal thoughts, insight and judgment were fair, and no hallucinations or delusions were reported or observed.  The treatment provider assigned a GAF score of 42.  In November 2010, he reported ongoing anger problems.  At that time, his hygiene was adequate.  He denied suicidal or homicidal thoughts, insight and judgment were fair, and no hallucinations or delusions were reported or observed.    The treatment provider assigned a GAF score of 50.  In January 2011 his GAF score was 53 and in February 2011 it was 60.

The Veteran was afforded another VA examination in June 2011.  The Veteran reported that he had ceased treatment for PTSD in February 2011, but that his symptoms had worsened since then due to anniversary dates from his time in Vietnam and the stress of having surgery.  The examiner noted that treatment records showed GAF scores that fluctuated between 42 and 60.  The Veteran denied depression or loss of interest.  He had been married to his current wife for the previous 14 years and indicated that overall the relationship was stable and positive, although his wife reported being frightened during outbursts of anger.  He reported a good relationship with his 3 children and 4 grandchildren.  The Veteran attended church regularly and had acquaintances there, but that some members of the church had pulled away from him based on statements the Veteran had made about his view of death.  Others reportedly viewed him as "unfeeling."  The Veteran indicated that he had his pilot's license, but had not flown since November although he was not sure why.  Most of his time was spent on his farm, which the Veteran enjoyed.  The Veteran denied prior suicide attempts or a history of violence or assaultiveness.  The Veteran was socially isolated, according to the examiner, due to frequent conflicts with his wife and avoidance of activities.  On examination, the Veteran was appropriately dressed, with a constricted affect and an anxious and agitated mood.  His short term attention span was affected, but he was full oriented.  Thought content included ruminations.  The Veteran reported sleep problems, but denied hallucinations.  He described inappropriate behavior, specifically anger outbursts towards his wife.  The examiner noted no evidence of obsessive or ritualistic behavior, but he did claim 2 to 3 panic attacks per week and suicidal and homicidal thoughts.  His PTSD symptoms prevented shopping and resulted in slight problems with household chores, traveling and driving, and no problems with toileting, grooming, feeding, bathing, dressing, sports, and exercising.  Remote, recent, and immediate memory all were mildly impaired.  The Veteran reported that his occupation was in farming after his retirement from the railroad 6 years previously due to conflicts with fellow employees.  While he did not make as much money farming as he had at the railroad, the Veteran was able to support himself farming.  He found the work challenging due to his concentration problems, but that there was no one around that could cause conflict.  Based on the foregoing, the examiner assigned a GAF score of 40.

In August 2011, the Veteran reported ongoing sleep problems, but on examination denied suicidal or homicidal ideation and no hallucinations or delusions were reported or observed.  His mood was euthymic.  The assigned GAF score was 64.

The Board concludes the objective medical evidence and the Veteran's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2011).  In this regard, the Board has considered that the VA outpatient treatment records indicate on-going medical and psychiatric treatment for PTSD from October 2007.  While the Board notes that the Veteran's PTSD symptoms worsened during the period between his August 2006 and August 2007 VA examinations, based on the Veteran's reported intermittent suicidal ideation, reported obsessional and ritualistic behavior, and his documented significant problems dealing with others in an occupational or many social settings, the Board affords the Veteran the benefit of the doubt and concludes that a 70 percent rating is warranted for the entire period under appeal.  For this reason, staged ratings are not applicable.  See Fenderson, 12 Vet. App. at 119.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the Veteran's PTSD for the entire period under consideration.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, he exhibits few of the symptoms noted as applicable for a 100 percent rating.  He does not have gross impairment of thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  While the Veteran has intermittently expressed suicidal and homicidal fantasies, he has consistently denied any intent as to either and the medical evidence of record clearly indicates that his treatment providers and the VA examiners of record have not considered him a persistent danger to self or others.  As such, his symptoms appear to more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.

With respect to the Veteran's occupational impairment, the Board acknowledges some level of impairment.  As noted above, the Veteran retired after 37 years working in a railroad yard due to difficulty getting along with other employees.  That said, the Veteran also has worked for over 20 years farming, most of that time on a full-time basis.  As such, while the Veteran has a very significant level of occupational impairment, as is contemplated by a 70 percent rating, the Board finds that based on the Veteran's statements regarding his work history he does not have total occupational impairment.  In this regard, the Board notes that the 70 percent rating assigned herein is recognition of significant industrial impairment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

As to the Veteran's social impairment, he does have a significant degree of social isolation, but he has a strong relationship with his children and grandchildren and overall a positive relationship with his current wife.  In addition, he has relationships with individuals from his church, although there have been some problems with these relationships due to the Veteran's discussions of certain topics and his outward demeanor.  While the Veteran's relationship with several groups of people, including his wife, has certainly been affected by his PTSD symptoms, his positive relationship with others demonstrates that he does not have total social impairment.

Thus, the Veteran does not have total social and occupational impairment.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Furthermore, even resolving any reasonable doubt in the Veteran's favor, the Board finds that he does not meet the requirements for an evaluation greater than the assigned 70 percent schedular rating.  To the extent that the Veteran has any of the criteria for a 100 percent rating, see Mauerhan, 16 Vet. App. at 442, the Board concludes his overall level of disability does not exceed the criteria for a 70 percent rating.  For example, the Board acknowledges that the Veteran reported on one occasion experiencing auditory hallucinations.  Persistent delusions are among the criteria for a 100 percent rating.  Nevertheless, as his auditory hallucinations have not been noted to affect his social or occupational functioning and, as discussed above, the Veteran does not have total occupational and social impairment, the Board concludes that a 100 percent rating is not warranted.  In addition, the GAF score of 45 assigned in October 2007 is consistent with "serious" impairment and not total impairment due to his PTSD symptoms.

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for any time during the appeal period.  See Fenderson, 12 Vet. App. at 119.  

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2011).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including nightmares, difficulty sleeping, intrusive thoughts, constricted affect, feelings of anger, exaggerated startle response, depression, irritability, concentration and memory problems, and some impairment of relationships with others, as well as intermittent reports of suicidal and homicidal ideation, obsessive or ritualistic behavior, impaired impulse control, and difficulty adapting to stressful situations.  The current 70 percent rating under DC 9411 contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating of 70 percent for PTSD is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


